
	

113 HR 1988 IH: Education Assistance to Realign New Eligibilities for Dependents (EARNED) Act of 2013
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1988
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Alexander (for
			 himself and Mr. Connolly) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  authority for certain members of the Armed Forces to transfer entitlement to
		  Post-9/11 Educational Assistance to their dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Education Assistance to Realign New
			 Eligibilities for Dependents (EARNED) Act of 2013.
		2.Authority of
			 certain members of the Armed Forces who have served 20 years on active duty to
			 transfer entitlement to Post-9/11 Educational Assistance to their
			 dependents
			(a)Transfer
			 authorizedSection 3319(b) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1),
			 by striking or;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)any period of service in the Armed Forces,
				as of any date between September 11, 2001, and September 30, 2011, including at
				least 90 days of such service after September 10,
				2001.
						.
				(b)Opportunity To
			 transfer entitlementNotwithstanding any other provision of law,
			 during the period beginning on the date of the enactment of this Act and ending
			 on December 31, 2015, an individual who is entitled to educational assistance
			 under chapter 33 of title 38, United States Code, and who completed any period
			 of service in the Armed Forces and was discharged or released from such service
			 under honorable conditions before September 30, 2011, may transfer all or part
			 of the individual’s entitlement to an eligible dependent under section 3319 of
			 title 38, United States Code.
			(c)Effective
			 dateThe amendments made by this Act shall take effect as if
			 included in the enactment of the Post-9/11 Veterans Educational Assistance Act
			 of 2008 (title V of Public Law 110–252).
			
